DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 which incorporates the amendments submitted after final on May 23, 2022 has been entered.

Response to Amendment
Claims 5-24 are pending in the application. Claims 5-24 were previously rejected. Claims 5 and 15 have been amended. 
Applicant’s amendments to claim 5 have overcome the previous 35 U.S.C. 112 1st paragraph rejections of claims 5-14. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites in relevant part “the housing including a curved surface disposed at a distal end of the housing and an opening forming a plane across the curved surface; and a cutter including a plurality of cutting edges disposed within the housing, wherein the plurality of cutting edges are disposed symmetrically about a longitudinal axis of the cutter and at a same position along the longitudinal axis of the cutter, the cutter further including a conical dilator tip connected to a front of the housing and including an opening for allowing passage of a guidewire, the conical dilator tip including a tapered surface from the guidewire to the opening…”. 
It is unclear whether the last recitation of “the opening” is referring the “the opening forming a plane across the curved surface” or “the opening for allowing a passage of a guidewire”. For the purposes of examination, this limitation is being interpreted as “the conical dilator tip being tapered along its entire length”.
Additionally, the language as presented is confusing since there are two separate structures both being referred to as “an opening”.
Examiner suggests amending the claim to recite “a first opening forming a plane across the curved surface” and “a second opening for allowing a passage of a guidewire”. This language is consistent with the limitations of claim 5 and the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5, 6, and 11-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by previously cited To et al (WO 00/54659).
Regarding claim 5, To teaches a device (10) for removing material from a body lumen (See Background of the Invention), the device comprising:
a catheter (100) having a proximal end (near user, not shown), a distal end (See Fig. 1B; page 3, lines 19-21); and a catheter lumen extending therethrough (See page 3, lines 31-32) 
a housing (200) coupled to the catheter (See Fig. 1B), the housing comprising a front face (distal portion of housing 200 extending forward from the line marked “50” in Fig. 1C) having a first opening (204) and a second opening (202) located distal to the first opening and configured to allow passage of a guidewire (601) therethrough;
a cutter (300) protruding through the first opening (See Figs. 1A & 1B; page 4, lines 28-34), the cutter including a plurality of cutting edges (304/308) disposed within the housing and protruding distally from the front face of the housing (See Fig. 1C, note the edge protruding through the window 204), wherein the plurality of cutting edges (304/308) are disposed symmetrically about a longitudinal axis of the cutter (See Fig. 3B) and at a same position along the longitudinal axis of the cutter (See Figs. 3A-3C); and
a torque shaft (104) extending through the catheter lumen (See Fig. 1C; page 9, lines 15-19 and lines 28-34) and coupled to the cutter for rotating the cutter relative to the catheter (See page 9, line 10 through page 10, line 26).
Regarding claim 6, To further teaches wherein the housing (200) is a cylindrical housing attached at the distal end of the catheter (See Figs. 1A-2C; page 4, line 5).
Regarding claim 11, To further teaches a drive mechanism (MDU) at the proximal end of the catheter coupled to the torque shaft for rotating the cutter. (See Fig. 8; page 9, lines 26-34 and page 15 line 27)
Regarding claim 12, To further teaches a lumen (102) extending through the torque shaft (104) and the cutter (300) accommodating passage of a guide wire (601). (See Fig. 1B; page 9, lines 18-25).
Regarding claim 13, To further teaches the torque shaft (104) has at least one helical conveyor member wound about an exterior (See Fig. 4) such that rotation of the torque shaft conveys material across a length of the torque shaft. (See page 9, lines 15-25, page 15, lines 25-29)
	Regarding claim 14, To further teaches the plurality of cutting edges are fluted cutting edges. (See Figs. 1A-3G; page 3, line 29 through page 4 line 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 7-10 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over previously cited To et al (WO 00/54659)


    PNG
    media_image1.png
    351
    395
    media_image1.png
    Greyscale


Regarding claim 7, To further teaches cutter comprises a proximal cutter portion  comprising a shaft (See annotated Fig. 3C above) and a distal cutter portion (300) mounted around the shaft of the proximal cutter portion. 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to make the cutter as taught by To separable into two portions, the distal cutter portion mounted on a shaft of the proximal cutter portion since it has been held to be within the level of skill in the art to make separable that which was previously one piece (See MPEP §2144.04(V)(C). Additionally, applicant’s own specification teaches embodiments with cutters made “in a unitary body” (See paragraph [0092] as published).
Regarding claim 8, To further teaches a ferrule (400) comprising a distal bearing surface (distal of lip 404) configured to bear against a proximal surface (354) of the cutter (See page 9, lines 26-34; page 17, lines 20-22).
Regarding claim 9, To further teaches the distal cutter portion comprises at least one helical cutting edge. (See Figs. 3A and annotated Fig. 3C above).
Regarding claim 10, To further teaches the proximal cutter portion comprises a number of helical cutting edges greater than the at least one helical cutting edge of the distal cutter portion. (Note the proximal portion has more than one helical cutting edge). (See also Figs. 3D-3G).

Claims 15-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited To et al (WO 00/54659) in view of To et al (US PG Pub 2008/0004643) herein after referred to as “To ‘643”.
Regarding claim 15, To teaches a method for removing material from a body lumen, the method comprising:
providing an atherectomy device (10) comprising: 
an elongated catheter (100) having a proximal (near user, not shown) and distal end (See Fig. 1B; page 3, lines 19-21); 
a housing (200) coupled to the elongated catheter (See Fig. 1B), the housing including a curved surface disposed at a distal end of the housing (See Fig. 1B) and an opening (204) forming a plane (extending between the opposing lowest points of the aperture) across the curved surface (See Figs. 1A, 1B, 1C); and 
a cutter (300) including a plurality of cutting edges (308) disposed within the housing (See Figs. 1A, 1B, 1C), wherein the plurality of cutting edges are disposed symmetrically about a longitudinal axis of the cutter (See Figs. 3A & 3B) and at a same position along the longitudinal axis of the cutter (See Figs. 3A & 3C);
positioning the opening adjacent to occlusive material to be removed (See page 4, lines 16-17); 
rotating the cutter (See page 4; lines 28-29) such that as the cutting edges rotate through the opening (See page 4; lines 32-34) the cutting edges protrude above the plane of the opening (since the plane is the lowest point of the opening, essentially just below in interior surface of the housing, as the cutter rotates, it will protrude above this plane) to engage the occlusive material outside of the opening (the occlusive material exists on the walls of the lumen, outside the opening and is drawn into the apertures for cutting. Since the occlusive material is connected, the cutter engages the material outside the opening as the material drawn in is sheared off); and removing the occlusive material (See page 4; lines 32-34; page 9, lines 15-25).
To does not explicitly teach in the embodiment as disclosed with reference to Figs. 1-5, the cutter further includes a conical dilator including a taper along its entire length connected to a front of the housing and including an opening for allowing passage of a guidewire therethrough. To teaches an alternate embodiment (See in Fig. 9B) where the housing has a screen with a plurality of openings (500b) over cutter (shearing body 300) and a conical dilator tip at a front end of the housing (note conical tip extending distally from the housing 520), however, this embodiment does not teach an opening for allowing a guidewire to pass therethrough.
	To ‘643 teaches an analogous atherectomy device and method of removing material from a body lumen where the cutter further includes a tapered conical dilator tip (burr 180) attached to the front of the housing and having an opening for allowing a passage of a guidewire therethrough. (See Fig. 9; paragraph [0086]). To ‘643 teaches the burr aids in removing hard stenotic tissue (calcified plaque) without injuring adjacent soft tissue. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the provided device in the method as taught by To to include a conical dilator tip tapered along the its length and including a passage for a guidewire attached to the front of the housing as taught by To ‘643 since To already contemplates employing a conical nose cone, and nose cones with guidewires are widely employed in the art to aid in directing and position a device to the proper location in the vasculature. Furthermore, the addition of the conical dilating tip with a burr feature as described in To ‘643 creates a more efficient device able to remove hard plaque deposits while avoiding injury to surrounding soft tissues.
Regarding claim 16, To as modified above teaches the method of claim 15 above and further teaches the housing is a cylindrical housing attached at the distal end of the elongated catheter (See Figs. 1A, 1C, and 5).
Regarding claim 17, To as modified above teaches the method of claim 15 above, and further teaches the cutter comprises a proximal cutter portion comprising a shaft (step down region 314) and a distal cutter portion (300) mounted around the shaft of the proximal cutter portion. (See Figs. 3A-3B; annotated Fig. 3C above and page 11, lines 12-33). 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to make the cutter as taught by To separable into two portions, the distal cutter portion mounted on a shaft of the proximal cutter portion since it has been held to be within the level of skill in the art to make separable that which was previously one piece (See MPEP §2144.04(V)(C). Additionally, applicant’s own specification teaches embodiments with cutters made “in a unitary body” (See paragraph [0092] as published).
Regarding claim 18, To as modified above teaches the method of claim 17 above and further teaches the atherectomy device further comprises a ferrule (400) comprising a distal bearing surface (404) configured to bear against a proximal surface of the cutter. (See Figs. 4A &5; page 9, line 9 through page 10, line 26) 
Regarding claim 19, To as modified above teaches the method of claim 17 above and further teaches the distal cutter portion comprises at least one helical cutting edge. (See Figs. 3A-3C).
Regarding claim 20, To as modified above teaches the method of claim 19 above and further teaches the proximal cutter portion comprises a number of helical cutting edges greater than the at least one helical cutting edge of the distal cutter portion. (See Figs. 3A-3C; note that the proximal cutter has more than one helical cutting edge).
Regarding claim 21, To as modified above further teaches a method where the atherectomy device further comprises a drive mechanism (MDU) at the proximal end of the catheter coupled to a torque shaft for rotating the cutter. (See Fig. 8A-B; page 15, lines 26-29)
Regarding claim 22, To as modified above further teaches a method where the atherectomy device further comprises a lumen (102) extending through a torque shaft and the cutter (300 with lumen 320) accommodating passage of a guide wire (601). (See Fig. 1B; Page 9, lines 19-22).
Regarding claim 23, To as modified above further teaches a method where the torque shaft (104) has at least one helical conveyor member wound about an exterior (See Fig. 5) such that rotation of a torque shaft conveys material across a length of the torque shaft (See Fig. 5; Claim 41).
Regarding claim 24, To as modified above further teaches a method where the plurality of cutting edges are fluted cutting edges. (See Figs. 3A-3C; page 11, lines 15-20).

Response to Arguments
Applicant’s amendments to claim 5 have overcome the 35 U.S.C. 112 new matter rejections set forth in the Final Rejection.
Applicant’s amendments to claim 15 have raised some indefiniteness issues as set forth above.
Applicant’s arguments with respect to claim(s) 5-24 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claims 5-14, the Pintor reference is no longer being applied and as such the arguments are moot.
With respect to claims 15-24, the teaching reference Wulfman is no longer being applied. A new teaching references To ‘643 is being relied upon for the tapered conical tip limitation as set forth above. 
The remainder of applicant’s arguments amount to an allegation of patentability based on the alleged deficiencies of the primary reference. For the reasons set forth above, this is unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771